Citation Nr: 0423746	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had verified active duty from May 1985 to March 
2001.  He also had additional unverified active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the above claims.  The 
RO in Los Angeles, California, currently has jurisdiction 
over the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Section 38 U.S.C.A. § 5103(a) 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, an April 2001 
letter issued to the veteran in conjunction with his claims 
was inadequate.  The veteran must be provided appropriate 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) on remand.

Service medical records show that the veteran was seen for 
complaints of and treatment for his knees and neck during 
service.  In February 1972, he reported having left knee 
problems for 5 days.  The impression was possible strain.  On 
September 12, 1985, the veteran received emergency care and 
treatment after a motor vehicle accident and injury to his 
"right" knee.  He was involved in moped accident where he 
fell on the right side and had his right leg folded back.  
The diagnosis was grade II medial collateral ligament (or 
MCL) strain, possible medial meniscus injury, possible 
anterior cruciate ligament (or ACL) tear.  A later note in 
September 1985, says the veteran was seen on an emergency 
basis for sprain of the "left" knee.  A September 1985 
physical profile board proceedings records shows that he had 
grade II medial collateral ligament sprain, healing.  Notes 
on September 30, 1985 and for October 1985, show follow-up 
observation and treatment for right knee grade II MCL sprain, 
resolving.  In May 1988, the veteran was treated for pain in 
the right knee.  The assessment was possible patella-femur 
syndrome (PFS).  In January 1989, he was seen for pain in 
both knees, and the assessment was the same.  

At March 1992 report of medical examination, PFS of both 
knees was noted.  In May 1994, the veteran was seen for 
complaints painful knees time one month, with a history of 
patella-femur syndrome times 8 years.  In June 1994, the 
veteran complained of bilateral knee problems times 8 years.  
In May 2000, he reported that he had had neck pain for 1 
year.  Cervical spine x-rays were ordered, and the minor 
abnormality noted was that the right cervical rib was larger 
than the left.  

At VA examination in January 2001, the diagnosis was history 
of bilateral knee pain status post strain, with normal x-
rays.  The examiner stated that there was insufficient 
clinical evidence at that time to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.  A 
corresponding x-ray report showed normal bilateral knees.  
Also, at VA examination in January 2001, the diagnosis was 
neck pain.  The examiner stated that there was insufficient 
clinical evidence at the present time to warrant a diagnosis 
of any acute or chronic disorder or residuals thereof; x-rays 
pending.  A corresponding x-ray report showed an impression 
of a normal cervical spine.    

Following the issuance of the August 2002 statement of the 
case, the veteran submitted additional private medical 
records for the Board's consideration.  Those records show 
treatment for myofascial pain syndrome of the neck and 
patellofemoral syndrome of the knees.  Through his 
representative, the veteran submitted a waiver of having the 
RO consider the private treatment records in the first 
instance.  Nonetheless, because the private treatment records 
show current bilateral knee and neck disorders, the case must 
be remanded for medical examination and opinions.  Lastly, 
all of the veteran's active military duty should be verified.  

Accordingly, the claim is remanded to the AMC in Washington, 
DC for the following actions.

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claims; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Attempt to verify, through official 
channels, the veteran's periods of military 
service.

3.  Once the foregoing development has been 
accomplished to the extent possible, afford  
the veteran a VA orthopedic examination.  The 
claims folder must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any bilateral knee or neck 
disorder found to be present.  The examiner 
should state whether it is at least as likely 
as not that any currently diagnosed bilateral 
knee or neck disorder had its onset during 
active service or is related to any in-
service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.
  
4.  Thereafter, review the claims folder and 
ensure that ensure that all of the foregoing 
development have been conducted and completed 
in full.  Specific attention is directed to 
the examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If the 
report is deficient in any manner or fails to 
provide the specific information requested, 
it must be returned to the examiner for 
correction. 38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



